                                                             December 4, 2019

Via PACER CM/ECF Only



                                                                MEMO ENDORSED
United States District Court
Southern District of New York
Katherine Polk Failla
40 Foley Square
New York, NY 10007

               Re:     Dunbar, Kirkpatrick v. 641 10th Avenue LLC, et al.
                       SDNY Docket No: 1:19-cv-08586-KPF
                       RPGK File No.: 3748.1682

Dear Judge Failla:

       My office represents the defendant 641 10th Avenue, LLC in the above-captioned matter.

       This application is made jointly on behalf of all parties that have appeared in this matter
requesting an adjournment of the Initial Pretrial Conference, currently scheduled for December
17, 2019, to Monday February 3, 2020. Defendant 641 10th Avenue LLC’s answer is currently
due by January 2, 2020 (Dkt. # 10).

        It has recently come to our attention that plaintiff may have sued an incorrect party.
Defendant 641 10th Avenue LLC is the record owner of the property claimed to be in violation of
the Americans with Disabilities Act (“ADA”), located at 641 10th Avenue in Manhattan. Plaintiff
allegedly visited the establishment on August 23, 2019, at which time plaintiff alleges he could
not patronize same due to alleged violations of the ADA. See Complaint, Dkt. # 1, ¶ 3. In addition
to my client, plaintiff intended to also name the ground floor commercial tenant of record at the
premises. The tenant of record operating at the location as of the date of plaintiff’s alleged
attempted visit, however, was (and still is), “At Thai 641 Corp., d/b/a Siam Restaurant.” This
entity has been the tenant of record at the subject premises since January 1, 2018, nearly 2 years
prior to plaintiff’s alleged attempted visit to the premises. Plaintiff instead named as the tenant
Rim Nam Corp., which did business as “Siri Thai Restaurant” and, upon information and belief,
is no longer a going concern.

        Notwithstanding same, counsel for the correct tenant (“At Thai 641 Corp., d/b/a Siam
Restaurant”) became aware of this action and notified plaintiff’s counsel and your undersigned
about the misnaming of the tenant, and has expressed a desire to attempt to reach a settlement of
this matter as between all parties (and the un-named tenant), thereby potentially obviating the need
for a pretrial conference and a need for amendment of pleadings.
                                                                                            Page 2 of 2
                                                        Dunbar, Kirkpatrick v. 641 10th Ave, LLC, et al.




       Accordingly, the parties wish to adjourn the Initial Pretrial Conference, currently scheduled
for December 17th, to February 3, 2020.

       This is the first such request, and all parties consent to the adjournment for the reasons
outlined above.

       As always, I thank the Court for its time and courtesies with this, as in every matter.



                                              Very truly yours,



                                              Juan C. Gonzalez

cc:    Ismail Sinan Sekdeniz, Esq.
       Sekendiz Law Firm, P.C.
       Attorneys for Plaintiff Dunbar Kirkpatrick
       45 Broadway, Suite 1420
       New York, NY 10006
       (Via CM/ECF Only)

       RIM NAM CORP.
       641 10th Avenue
       New York, NY 10036
       (No Appearance – Via Regular Mail)

       AT THAI 641 CORP., d/b/a SIAM RESTAURANT
       c/o Michael Konopka, Esq.
       641 10th Avenue
       New York, NY 10036
       konopka@mfklaw.com
       (Via Electronic Mail)
Application GRANTED. The initial pretrial             conference currently
scheduled for December 17, 2019, is hereby            ADJOURNED to February 18,
2020, at 2:00 p.m. in Courtroom 618 of the            Thurgood Marshall
Courthouse, 40 Foley Square, New York, New            York.

Dated:       December 5, 2019                      SO ORDERED.
             New York, New York



                                                   HON. KATHERINE POLK FAILLA
 A copy of this Order was mailed by Chambers to:   UNITED STATES DISTRICT JUDGE

     RIM NAM CORP.
     641 10th Avenue
     New York, NY 10036




 A copy of this Order was mailed by Chambers to:

  AT THAI 641 CORP.
  c/o Michael Konopka, Esq.
  641 10th Avenue
  New York, NY 10036
